Case 5:20-cv-00060-RWS-CMC Document 16 Filed 03/01/21 Page 1 of 2 PageID #: 44




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

  CORY WARE,                                     §
                                                 §
                                                 §   CIVIL ACTION NO. 5:20-CV-00060-RWS-CMC
                 Plaintiff,                      §
                                                 §
  v.                                             §
                                                 §
  OFFICER SPRINGS, et al.,                       §
                                                 §
                 Defendants.                     §

                                             ORDER
        Plaintiff Cory Ware, an inmate proceeding pro se, filed the above-styled and numbered civil

 action complaining of alleged violations of his constitutional rights. The case was referred to the

 United States Magistrate Judge in accordance with 28 U.S.C. § 636.

         Ware complained of a loss of property which occurred when he was temporarily

  transferred to the Skyview Unit of the Texas Department of Criminal Justice, Correctional

  Institutions Division. The Magistrate Judge issued a Report recommending the case be dismissed

  because random and unauthorized deprivations of property do not violate procedural due process

  if the State furnishes an adequate post-deprivation remedy. See Murphy v. Collins, 26 F.3d 541,

  543- 44 (5th Cir. 1994); Caine v. Hardy, 943 F.2d 1406, 1412 (5th Cir. 1991). Ware did not file

  objections to the Report, but instead filed a motion to dismiss his lawsuit (Docket No. 14).

        The Court has reviewed the pleadings and the Report of the Magistrate Judge and agrees

 with the Report.    Nonetheless, Ware’s motion for voluntary dismissal (Docket No. 14) is

 GRANTED. See Carter v. United States, 547 F.2d 258, 259 (5th Cir. 1977) (plaintiff has absolute

 right to dismiss his complaint under FED. R. CIV. P. Rule 41(a) prior to the filing of an answer or

 motion for summary judgment); Thomas v. Phillips, 83 F. Appx. 661, 2003 WL 22965565 (5th
Case 5:20-cv-00060-RWS-CMC Document 16 Filed 03/01/21 Page 2 of 2 PageID #: 45




 Cir. Dec. 17, 2003) (citing Carter). It is accordingly

        ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE.

        SIGNED this 1st day of March, 2021.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
